



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Leon, 2014 ONCA 813

DATE: 20141118

DOCKET: C55972

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Freddy Alan Jimenez Leon

Appellant

Mark Halfyard and Edmond Brown, for the appellant

Xenia Proestos, for the respondent

Heard and released orally: November 13, 2014

On appeal from the conviction entered on January 24, 2012
    by Justice Bonnie J. Wein of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

The appellant sought an order from the trial judge under s. 530 of the
Criminal
    Code
that his trial be held in English so that he could seek to have a
    language competency challenge for cause of the jurors under s. 638(1)(f) of the
Code
.

[2]

The appellant speaks Spanish as his native language; he therefore did
    not qualify for the order under s. 530(1).  He could have applied under s.
    530(2), but he did not do so within the time limits prescribed in that
    subsection.

[3]

He submits that the trial judge should have exercised her discretion
    under s. 530(4) to make the order.  However, it is clear on the wording of ss. (4)
    that the circumstances for the application of that subsection also did not
    exist.  That subsection allows the court to transfer the trial of a matter to
    another court where the judge before whom the accused is to be tried, defined
    as the court, does not speak the language (either French or English), in
    which the accused can best give testimony.  In this case that language was
    English through an interpreter, and the trial judge spoke English.  The trial
    judge found that there was no basis to make a s. 530 order, since the accused
    was already scheduled to have a trial in English.

[4]

We agree with her conclusion.  As Crown counsel submits, that finding is
    a complete answer to this appeal.  In our view, it would be inappropriate for
    this panel to make
obiter
observations about the challenge for cause
    procedure under s. 638(1)(f) of the
Code
.  The issues around the
    application of that section should be left for another day.

[5]

As this was the sole ground of the appeal from conviction, the appeal is
    dismissed.

K. Feldman J.A.

J. Simmons J.A.

S.E. Pepall J.A.


